934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Christopher BROWN, Plaintiff-Appellant,v.John L. SCARBOROUGH, Esquire, State's Attorney for CecilCounty, Maryland, William N. Butler, Chemist, Richard B.Rosenblatt, Esquire, Assistant Attorney General of Maryland,John Joseph Curran, Attorney General of Maryland, AlexanderHarvey, II, Chief Judge, U.S. District Court for theDistrict of Maryland, Defendants-Appellees.
No. 91-7033.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-91-269-HAR)
William Christopher Brown, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
William Christopher Brown appeals from the district court's order denying relief under 42 U.S.C. Secs. 1983 and 1985.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Scarborough, CA-91-269-HAR (D.Md. Feb. 13, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.